UNITED STATES SECURITIES AND EXCHANGE COMMISSION W ASHINGTON , D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): December 14, 2016 PARK ELECTROCHEMICAL CORP. (Exact Name of Registrant as Specified in Charter) New York 1-4415 11-1734643 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 48 South Service Road , Melville, New York 11 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code ( ) 465-3600 Not Applicable Former Name or Former Address, if Changed Since Last Report Check the appropriate box below if the Form 8 - K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 . Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Item 5.02(f). Determination of Cash Bonus Awards for Fiscal Year 201 6 . On December 14, 2016 , the Compensation Committee of the Board of Directors of Park Electrochemical Corp. (the "Company") approved cash bonus awards for the Company's executive officers identified below for the fiscal year ended February 28, 2016 . Other compensation for fiscal year 2016 was previously reported by the Company in the Summary Compensation Table beginning on page 13 of the definitive proxy statement , dated June 16, 2016, for its 20 16 Annual Meeting of Shareholders on July 19, 2016 ( filed with the Securities an d Exchange Commission on June 16, 2016 ) (the "Proxy Statement"). As of the filing of the Proxy Statement, cash bonuses for executive officers had not been determined and, therefore, were omitted from the Summary Compensation Table included in the Proxy Statement. Pursuant to Item 5.02(f) of Form 8-K, the cash bonus awards for the named executive officers for fiscal year 2015 are set forth below. Fiscal 2016 Name and Principal Position Cash Bonus Award Total Compensation Brian E. Shore $ -0- $ Chairman of the Board and Chief Executive Officer P. Matthew Farabaugh Senior Vice President and Chief Financial Officer Christopher T. Mastrogiacomo President and Chief Operating Officer Stephen E. Gilhuley Executive Vice President-Administration and Secretary Constantine Petropoulos Vice President and General Counsel Total compensation in the table above consists of salaries, bonuses, the grant date fair values of stock options granted to each of the named executive officers and the amounts of the Company’s annual profit sharing contributions to the Company’s Employees’ Profit Sharing and 401(k) Retirement Savings Plan. Mr. Shore’s compensation shown in the table above for the 201 6 fiscal year consisted of salary of $ and the fair value of stock options gra nted for the 2016 fiscal year of $ . - 2 - As reported in the Proxy Statement, Mr. Shore has declined to accept the Compensation Committee’s offer of a salary increase and a bonus each year since the Company’s 2001 fiscal year, except for bonuses for the 2008 through 2014 fiscal years, which he donated in their entirety to charity. - 3 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PARK ELECTROCHEMICAL CORP. Date:December 20, 2016 By: /s/Stephen E. Gilhuley Name: Stephen E. Gilhuley Title: Executive Vice President-Administrationand Secretary - 4 -
